Under the record the judgment should be reversed for another reason. Since the jury, based on the same evidence, found the defendant not guilty on count 2 for possessing liquors, and a verdict finding him guilty on count 1 for selling intoxicating liquors, the verdicts are repugnant and void as being inconsistent verdicts by the same jury based on the same evidence. Britt v. State, 36 Ga. App. 668
(137 S.E. 791), and cit.; Kuck v. State, 149 Ga. 191
(99 S.E. 622). I concur in the reversal for this additional reason.